Exhibit 10.27

 

业务合作协议

 

Business Cooperation Agreement

 

本业务合作协议（下称”本协议”）由以下双方于2019年12月20日在中华人民共和国（下称”中国”）咸宁签署。

 

This Business Cooperation Agreement (this “Agreement”) is made and entered into
by and between the following parties on December 20, 2019 in Xianning, the
People’s Republic of China (“China” or the “PRC”).

 

甲方：   祥天石化科技（咸宁）有限公司 地址：   湖北省咸宁市黄畈村一组金色海湾2幢3层 Party A:   Lucky Sky
Petrochemical Technology (Xianning) Co., Ltd. Address:   3 / F, building 2,
Golden Bay, Group 1, Huangfan village, Xianning City, Hubei Province       乙方：  
绿润食品（深圳）有限公司 地址：   深圳市南山区蛇口街道南海大道以西美年广场1栋1104F Party B:   Lorain Food Stuff
(Shenzhen) Co., Ltd. Address:   F1104, Building 1, Meinian Square, West of
Nanhai Avenue, Shekou Street, Nanshan District, Shenzhen

 

甲方和乙方以下各称为”一方”，统称为”双方”。

 

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.

 

鉴于：

 

Whereas,

 

1. 甲方是一家在中国注册的外商独资企业，拥有提供管理和咨询服务的必要资源；

 

Party A is a wholly foreign owned enterprise established in China, and has the
necessary resources to provide management and consulting services;

 

2. 乙方是一家在中国注册的内资公司，依法从事食品 生产销售业务(以下简称”主营业务”)；

 

Party B is a company with domestic capital registered in China and engages in
food products manufacture and sales and other businesses (the “Principal
Business”).

 

1

 

 

3.
甲方同意利用其管理、人员和商业优势，在本协议期间向乙方提供有关主营业务的独家管理和咨询服务，乙方同意接受甲方或其指定方按本协议条款的规定提供的管理和咨询服务。

 

Party A is willing to provide Party B with management, consulting services and
other commercial services on exclusive basis in relation to the Principal
Business during the term of this Agreement, utilizing its advantages in
management, human resources, and information, and Party B is willing to accept
such services provided by Party A or Party A’s designee(s), each on the terms
set forth herein.

 

据此，甲方和乙方经协商一致，达成如下协议：

 

Now, therefore, through mutual discussion, the Parties have reached the
following agreements:

 

1. 服务提供

 

Services Provided by Party A

 

1.1
按照本协议条款和条件，乙方在此委任甲方在本协议期间作为乙方的独家服务提供者向乙方提供全面的管理和咨询服务，具体内容包括所有在乙方主营业务范围内由甲方不时决定必要的服务，包括但不限于以下内容：管理咨询、业务咨询、企业形象策划。

 

Party B hereby appoints Party A as Party B’s exclusive services provider to
provide Party B with complete management support, business support and related
consulting services during the term of this Agreement, in accordance with the
terms and conditions of this Agreement, which may include all necessary services
within the scope of the Principal Business as may be determined from time to
time by Party A, such as but not limited to technical services, business
consultations, management consultancy, and enterprise image design.

 

1.2
乙方接受甲方的咨询和服务。乙方进一步同意，除非经甲方事先书面同意，在本协议期间，就本协议约定的服务或其他事宜，乙方不得直接或间接地从任何第三方获得任何与本协议相同或类似的咨询和/或服务，并不得与任何第三方就本协议所述事项建立任何类似的合作关系。双方同意，甲方可以指定其他方（该被指定方可以与乙方签署本协议第1.3条描述的某些协议）为乙方提供本协议约定的服务和/或支持。

 

Party B agrees to accept all the consultations and services provided by Party A.
Party B further agrees that unless with Party A’s prior written consent, during
the term of this Agreement, Party B shall not directly or indirectly accept the
same or any similar consultations and/or services provided by any third party
and shall not establish similar corporation relationship with any third party
regarding the matters contemplated by this Agreement. Party A may appoint other
parties, who may enter into certain agreements described in Section 1.3 with
Party B, to provide Party B with the consultations and/or services under this
Agreement.

 

2

 

 

1.3 服务的提供方式

 

Service Providing Methodology

 

1.3.1
甲、乙双方同意在本协议有效期内，视情况而定，乙方可以与甲方或甲方指定的其他方进一步签订管理协议和咨询服务协议，对各项管理服务、咨询服务的具体内容、方式、人员、收费等进行约定。

 

Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further management service agreements or
consulting service agreements with Party A or any other party designated by
Party A, which shall provide the specific contents, manner, personnel, and fees
for the specific management services and consulting services.

 

1.3.2
为更好地履行本协议，甲乙双方同意，视情况而定，乙方在本协议有效期内可以与甲方或甲方指定的其他方根据业务进展需要随时签署设备、资产的租用协议，由甲方或其指定方将有关的设备、资产提供给乙方使用。

 

To fulfill this Agreement, Party A and Party B agree that during the term of
this Agreement, where necessary, Party B may enter into equipment or property
leases with Party A or any other party designated by Party A which shall permit
Party B to use Party A’s or its designee’s relevant equipment or property based
on the needs of the business of Party B.

 

3

 

 

2. 服务的价格和支付方式

 

The Calculation and Payment of the Service Fees

 

双方同意，就本协议项下甲方向乙方提供的各项服务，乙方应将相当于其税后净利润（根据美国一般公认会计准则确定）的百分之一百(100%)的款项支付给甲方作为服务费（”服务费”），但经双方协商和甲方事先书面同意，服务费的金额可以根据甲方当季度的服务内容和乙方的经营需要进行调整。甲方为提供本协议项下的服务而发生的实际支出，包括但不限于各项差旅费、交通费、印刷费和邮资等，应由乙方支付。服务费应当按季度支付；乙方应于每季度开始之日起的十五个工作日内支付，(a) 向甲方提供乙方当季度的管理报表和经营数据，包括乙方在当季度的税后利润额（”每季度利润额”）；(b) 将每季度净利润额的100%或甲方同意的其他金额支付给甲方（”季度付款”）。乙方应于每个财政年度末的90日内，(a) 向甲方提供乙方在本财政年度的经审计的财务报表，该财务报表应当经由甲方批准的独立注册会计师审计并认证；(b) 如果按照经审计的财务报表显示，本财政年度内乙方向甲方支付的月付款的总额有任何不足，乙方应向甲方支付差额。除非双方另行协商一致或根据法律的要求，否则乙方根据本协议向甲方支付的服务费应不经任何扣减或抵销（如银行手续费等）。乙方提供的管理报表、经营数据和财务报表应真实、有
效、准确和完整，若乙方提供的前述材料存在瑕疵而导致甲方产生损失的，乙方应对该等损失承担全额的赔偿责任。如果由于乙方向甲方提供了虚假材料而导致减轻或免除乙方在本协议项下的付款义务，对于由此而减轻或免除的付款数额，乙方不可撤销地承诺向甲方作出相应赔偿。

 

Both Parties agree that, in consideration of the services provided by Party A,
Party B shall pay to Party A the fees (the “Service Fees”) equal to 100% of the
after-tax income determined by U.S. GAAP of Party B, provided that upon mutual
discussion between the Parties and the prior written consent by Party A, the
rate of Service Fees may be adjusted based on the services rendered by Party A
in that quarter and the operational needs of Party B. All out-of-pocket expenses
(including without limitation the travelling expenses, accommodation,
transportation, printing and postage fees etc) that Party A may incur as a
result of the provision of the Services hereunder shall be solely borne by Party
B. The Service Fees shall be due and payable on a quarterly basis; within 15
working days after the beginning of each quarter, Party B shall (a) deliver to
Party A the management accounts and operating statistics of Party B for such
quarter, including the after-tax income of Party B during such quarter (the
“Quarterly Income”), and (b) pay 100% of such Quarterly Income, or other amount
agreed by Party A, to Party A (each such payment, a “Quarterly Payment”). Within
ninety (90) days after the end of each fiscal year, Party B shall (a) deliver to
Party A audited financial statements of Party B for such fiscal year, which
shall be audited and certified by an independent certified public accountant
approved by Party A, and (b) pay an amount to Party A equal to the shortfall, if
any, of the net income of Party B for such fiscal year, as shown in such audited
financial statements, as compared to the aggregate amount of the Quarterly
Payments paid by Party B to Party A in such fiscal year. Unless the Parties
agree otherwise or the law provides otherwise, the Service Fees payable by Party
B hereunder shall not be subject to any deduction or set-off (e.g. bank handling
fees etc). The management report, operation data and financial statements
provided by Party B shall be true, valid, accurate and complete. If Party A
suffers any losses as a result of any defect of the aforesaid documents, Party B
shall be fully responsible for such losses. In the event that Party B’s payment
obligation hereunder is reduced or released because of the provision by Party B
of any fraudulent materials to Party A, Party B hereby irrevocably undertakes to
compensate Party A accordingly for the amount so reduced or released.

 

如果在乙方有义务向甲方支付服务费时，根据美国一般公认会计准则确定乙方处于亏损状态，甲方需要合并乙方的亏损，并有义务向乙方支付亏损额，以弥补其亏损。

 

If Party B is operating at losses determined by U.S. GAAP when Party B is
obligated to pay the Services fees to Party A, Party A needs to absorb Party B’s
losses and be responsible and required to reimbursement Party B for those
losses.

 

4

 

 

3. 知识产权和保密条款

 

Intellectual Property Rights and Confidentiality Clauses

 

3.1
在中国法律允许的范围内，甲方对履行本协议而产生或创造的任何权利、所有权、权益和所有知识产权包括但不限于著作权、专利权、专利申请权、软件、技术秘密、商业机密及其他均享有独占的和排他的权利和利益。乙方须签署所有适当的文件，采取所有适当的行动，递交所有的文件和/或申请，提供所有适当的协助，以及做出所有其他依据甲方的自行决定认为是必要的行为，以将任何对该等知识产权的所有权、权利和权益赋予甲方，和/或完善对甲方此等知识产权权利的保护。

 

To the extent permitted under the PRC laws, Party A shall have exclusive and
proprietary rights and interests in all rights, ownership, interests and
intellectual properties arising out of or created during the performance of this
Agreement, including but not limited to copyrights, patents, patent
applications, software, technical secrets, trade secrets and others. Party B
shall execute all appropriate documents, take all appropriate actions, submit
all filings and/or applications, render all appropriate assistance and otherwise
conduct whatever is necessary as deemed by Party A in its sole discretion for
the purposes of vesting any ownership, right or interest of any such
intellectual property rights in Party A, and/or perfecting the protections for
any such intellectual property rights in Party A.

 

3.2
双方承认及确定有关本协议、本协议内容，以及彼此就准备或履行本协议而交换的任何口头或书面资料均被视为保密信息。双方应当对所有该等保密信息予以保密，而在未得到另一方书面同意前，不得向任何第三者披露任何保密信息，惟下列信息除外：(a)公众人士知悉或将会知悉的任何信息（惟并非由接受保密信息之一方擅自向公众披露）；(b)根据适用法律法规、股票交易规则、或政府部门或法院的命令而所需披露之任何信息；或(c)由任何一方就本协议所述交易而需向其股东、投资者、法律或财务顾问披露之信息，而该股东、法律或财务顾问亦需遵守与本条款相类似之保密责任。如任何一方工作人员或聘请机构的泄密均视为该方的泄密，需依本协议承担违约责任。无论本协议以任何理由终止，本条款仍然生效。

 

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 

3.3 双方同意，不论本协议是否变更、解除或终止，本条款将持续有效。

 

The Parties agree that this Section shall survive changes to, and rescission or
termination of, this Agreement.

 

5

 

 

4. 陈述和保证

 

Representations and Warranties

 

4.1 甲方陈述和保证如下：

 

Party A hereby represents and warrants as follows:

 

4.1.1 甲方是按照中国法律合法注册并有效存续的外商独资企业。

 

Party A is a wholly foreign owned enterprise legally registered and validly
existing in accordance with the laws of China.

 

4.1.2
甲方已采取必要的公司行为，获得必要的授权，并取得第三方和政府部门的同意及批准（若需）以签署和履行本协议；甲方对本协议的签署和履行并不违反法律法规的明确规定。

 

Party A has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution and performance of this Agreement. Party A’s
execution and performance of this Agreement do not violate any explicit
requirements under any law or regulation binding on Party A.

 

4.1.3 本协议构成对其合法、有效、有约束力并依本协议之条款对其强制执行的义务。

 

This Agreement constitutes Party A’s legal, valid and binding obligations,
enforceable in accordance with its terms.

 

4.2 乙方陈述和保证如下：

 

Party B hereby represents and warrants as follows:

 

4.2.1
乙方是按照中国法律合法注册且有效存续的公司，乙方获得从事主营业务所需的政府许可、牌照，具有独立的法人资格；具有完全、独立的法律地位和法律能力签署、交付并履行本协议，可以独立地作为一方诉讼主体。

 

Party B is a company legally registered and validly existing in accordance with
the laws of China and has obtained the relevant permit and license for engaging
in the Principal Business in a timely manner. It has independent legal person
status, and has full and independent civil and legal capacity to execute,
deliver and perform this Agreement. It can sue and be sued as a separate entity;

 

6

 

 

4.2.2
乙方已采取必要的公司行为，获得必要的授权，并取得第三方和政府部门的同意及批准（若需）以签署和履行本协议；乙方对本协议的签署和履行并不违反法律法规的明确规定。

 

Party B has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution and performance of this Agreement. Party B’s
execution and performance of this Agreement do not violate any explicit
requirements under any law or regulation binding on Party B.

 

4.2.3 本协议构成对其合法、有效、有约束力并依本协议之条款对其强制执行的义务。

 

This Agreement constitutes Party B’s legal, valid and binding obligations, and
shall be enforceable against it.

 

5. 生效和有效期

 

Effectiveness and Term

 

本协议于文首标明的协议日期签署并同时生效。除非依本协议第6.1条被终止，或依照有关的适用中国法律和法规的要求必须被终止，本协议将持续有效。

 

This Agreement is executed on the date first above written and shall take effect
as of such date. This Agreement shall maintain effective unless terminated in
accordance with Article 6.1 or was compelled to terminate under applicable PRC
laws and regulations.

 

6. 终止

 

Termination

 

6.1
本协议有效期内，除非甲方对乙方有重大过失或存在欺诈行为，乙方不得提前终止本协议。尽管如此，甲方可在任何时候通过提前30天向乙方发出书面通知的方式终止本协议。

 

During the term of this Agreement, unless Party A commits gross negligence, or a
fraudulent act, against Party B, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days’ prior written notice to Party B at
any time.

 

6.2 在本协议终止之后，双方在第3、7和8条项下的权利和义务将继续有效。

 

The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement.

 

7. 适用法律和争议解决

 

Governing Law and Resolution of Disputes

 

7.1 本协议的订立、效力、解释、履行、修改和终止以及争议的解决适用中国的法律。

 

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

7

 

 

7.2
因解释和履行本协议而发生的任何争议，本协议双方应首先通过友好协商的方式加以解决。如果在一方向其他方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给中国国际经济贸易仲裁委员会华南分会，由该会按照中国国际经济贸易仲裁委员会仲裁规则仲裁解决。仲裁应在深圳进行，使用之语言为中文。仲裁裁决是终局性的，对各方均有约束力。

 

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party’s request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the Southern China Commission of China International Economic and
Trade Arbitration Commission for arbitration, in accordance with its Arbitration
Rules. The arbitration shall be conducted in Shenzhen, and the language used in
arbitration shall be Chinese. The arbitration award shall be final and binding
on all Parties.

 

7.3
因解释和履行本协议而发生任何争议或任何争议正在进行仲裁时，除争议的事项外，本协议双方仍应继续行使各自在本协议项下的其他权利并履行各自在本协议项下的其他义务。

 

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

8. 违约责任

 

8.1
双方同意并确认，如任何一方(以下称”违约方”)违反本协议项下所作的任何一项约定，或未履行本协议项下的任何一项义务，即构成本协议项下的违约(以下称”违约”)，守约方有权要求违约方在合理期限内补正或采取补救措施。如违约方在合理期限内或在守约方书面通知违约方并提出补正要求后30天内仍未补正或采取补救措施的，则守约方有权自行决定（1）终止本协议，并要求违约方给予全部的损害赔偿；或者（2）要求强制履行违约方在本协议项下的义务，并要求违约方给予守约方因此而遭受的全部损害赔偿

 

The Parties agree and confirm that, if either Party (the “Defaulting Party”) is
in breach of any provisions herein or fails to perform its obligations
hereunder, such breach or failure shall constitute a default under this
Agreement (the “Default”), which shall entitle the non-defaulting Party to
request the Defaulting Party to rectify or remedy such Default with a reasonable
period of time. If the Defaulting Party fails to rectify or remedy such Default
within the reasonable period of time or within 30 days of non-defaulting Party’s
written notice requesting for such rectification or remedy, then the
non-defaulting Party shall be entitled to elect any one of the following
remedial actions: (a) to terminate this Agreement and request the Defaulting
Party to fully compensate its losses and damages; (b) to request the specific
performance by the Defaulting Party of its obligations hereunder and request the
Defaulting Party to fully compensate non-defaulting Party’s losses and damages.

 

8

 

 

8.2
本协议当事人对违约方违约行为的弃权仅以书面形式作出方为有效。当事人未行使或迟延行使其在本协议项下的任何权利或救济不构成该当事人的弃权；部分行使权利或救济亦不应阻碍其行使其他权利或救济。

No waiver of rights in respect of any Default hereunder shall be valid unless it
was made in writing. Any failure to exercise or delay in exercising any rights
or remedy by any Party under this Agreement shall not be deemed as a waiver of
such Party. Any partial exercise of any right or remedy shall not affect the
exercise of any other rights and remedies.

 

8.3 虽然有以上第8.1条的规定，双方同意并确认，乙方在任何情况下，均不得以任何理由要求终止本协议，除非法律或本协议另有规定。

Notwithstanding Clause 8.1 above, the Parties agree and confirm that in no
circumstance shall Party B early terminate this Agreement unless the applicable
law or this Agreement provides otherwise.

 

8.4 尽管有本协议其它规定，本条规定的效力不受本协议中止或者终止的影响。

Notwithstanding any other provisions under this Agreement, the validity of this
Clause shall not be affected by the suspension or termination of this Agreement.

 

9. 通知

 

Notices

 

9.1
本协议项下要求或发出的所有通知和其他通信应通过专人递送、挂号邮寄、邮资预付或商业快递服务的方式发到该方下列地址。每一通知还应再以电子邮件送达。该等通知视为有效送达的日期按如下方式确定：

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service to the address of such Party
set forth below. A confirmation copy of each notice shall also be sent by email.
The dates on which notices shall be deemed to have been effectively given shall
be determined as follows:

 

9.2 通知如果是以专人递送、快递服务或挂号邮寄、邮资预付发出的，则以于设定为通知的地址在签收或拒收之日为有效送达日。

 

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.

 

9

 

 

9.3 任何一方变更接收通知的地址或联系人的，应按本条规定给另一方发出通知。

 

If any Party change its address for notices or its contact person, a notice
shall be delivered to the other Party in accordance with the terms hereof.

 

10. 协议的转让

 

Assignment

 

10.1 乙方不得将其在本协议项下的权利与义务转让给第三方，除非事先征得甲方的书面同意。

 

Without Party A’s prior written consent, Party B shall not assign its rights and
obligations under this Agreement to any third party.

 

10.2
乙方在此同意，甲方可以在其需要时向其他第三方转让其在本协议项下的权利和义务，并在该等转让发生时甲方仅需向乙方发出书面通知，并且无需再就该等转让征得乙方的同意。

 

Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party upon a prior written notice to Party B but without
the consent of Party B.

 

11. 协议的分割性

 

Severability

 

如果本协议有任何一条或多条规定根据任何法律或法规在任何方面被裁定为无效、不合法或不可执行，本协议其余规定的有效性、合法性或可执行性不应因此在任何方面受到影响或损害。双方应通过诚意磋商，争取以法律许可以及双方期望的最大限度内有效的规定取代那些无效、不合法或不可执行的规定，而该等有效的规定所产生的经济效果应尽可能与那些无效、不合法或不能强制执行的规定所产生的经济效果相似。

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

12. 协议的修改、补充

 

Amendments and Supplements

 

10

 

 

双方可以书面协议方式对本协议作出修改和补充。经过双方签署的有关本协议的修改协议和补充协议是本协议组成部分，具有与本协议同等的法律效力。

 

Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
Parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.

 

13. 语言和副本

 

Language and Counterparts

 

本协议以中文和英文书就，一式二份，甲乙双方各持一份，具有同等效力；中英文版本如有冲突，应以中文版为准。

 

This Agreement is written in both Chinese and English language in two copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

本页其余部分刻意留为空白

 

The Remainder of this page is intentionally left blank

 

11

 

 

有鉴于此，双方已使得经其授权的代表于文首所述日期签署了本业务合作协 议并即生效，以昭信守。

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Business Cooperation Agreement as of the date first above written.

 

甲方： 祥天石化科技（咸宁）有限公司

Party A:   Lucky Sky Petrochemical Technology (Xianning) Co., Ltd. [Corporate
Seal Affixed Herein]

 

签字：

By: /s/ Bin Zhou   姓名： 周彬   Name: Bin Zhou   职务： 法定代表人   Title: Legal
Representative  

 

乙方：绿润食品（深圳）有限公司

Party B: Lorain Food Stuff (Shenzhen) Co., Ltd. [Corporate Seal Affixed Herein]

 

签字：

By: /s/ Mingyue Cai   姓名： 蔡明玥   Name:  Mingyue Cai   职务： 法定代表人   Title: Legal
Representative  

 

 

12

 

